     Case 2:19-cv-02546-KJM-GGH Document 27 Filed 12/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Joshua Murphy,                                          No. 2:19-cv-02546-KJM-GGH
12                              Plaintiff,                   ORDER
13           v.
14
     The Attorney General of California,
15
                                Defendant.
16

17          On December 18, 2019, petitioner Joshua Murphy filed a writ of habeas corpus. ECF

18   No. 1. Mr. Murphy paid the filing fee and did not proceed in forma pauperis. Order of Findings

19   and Recommendations at 1, ECF No. 4. On September 15, 2020, Magistrate Judge Hollows
20   issued Findings and Recommendations. ECF No. 18. On October 29, 2020, the undersigned

21   adopted the Findings and Recommendations and dismissed the petition without prejudice for

22   failure to exhaust state remedies. See generally, Order, ECF No 20. On November 23, 2020, Mr.

23   Murphy filed a notice of appeal and a motion to proceed in forma pauperis. ECF Nos. 22 & 23.

24   Under the Federal Rules of Appellate Procedure, “a party to a district-court action who desires to

25   appeal in forma pauperis must file a motion in the district court.” Fed. R. App. P. 24(a)(1). If the

26   petitioner was not previously granted in forma pauperis status, the petitioner must attach to their

27   motion an affidavit that: “(A) shows in the detail prescribed by Form 4 of the Appendix of Forms

28   the party's inability to pay or to give security for fees and costs; (B) claims an entitlement to

                                                       1
     Case 2:19-cv-02546-KJM-GGH Document 27 Filed 12/16/20 Page 2 of 2


1    redress; and (C) states the issues that the party intends to present on appeal.” Fed. R. App. P. 24

2    (a)(1); see also 28 U.S.C.A. § 1915(a)(1).

3           Mr. Murphy’s motion consists only of the District Court’s form Application. ECF No. 22.

4    Mr. Murphy does not attach an affidavit outlining his claims for redress or the issues to be

5    presented on appeal. As Mr. Murphy did not previously have in forma pauperis status and fails to

6    attach an affidavit to his motion that meets the requirements of Fed. R. App. P. 24 (a), his motion

 7   to proceed in forma pauperis is denied.

 8          This order resolves ECF No. 22.

 9          IT IS SO ORDERED.
10   DATED: December 15, 2020.




                                                      2
